Title: To Benjamin Franklin from Robert Morris: Two Letters, 27 November 1781
From: Morris, Robert
To: Franklin, Benjamin


I.
Sir
Office of Finance 27th. November 1781.
The Marquis de la fayette, who is about to sail for France, will have the Honor to deliver this Letter; and consistently with the Acts of Congress of the twenty third Instant I must request you to communicate it to him, and from Time to Time to take his Aid in the Prosecution of the Business which I must recommend to your particular Attention. The Affairs of my Department are of a Nature not to require Concealment, but even if that were not the Case, I have such perfect Confidence as well in the Prudence of the Marquis as in his Attachment to this Country, that the Acts of Congress out of the question I should feel a pleasure in making him acquainted with my Views and Wishes. Indeed I expect that his Zeal and Activity will go far in smoothing the Way towards the Accomplishment of those Objects which your Excellency will have to solicit.
In Order that you may be perfectly acquainted with the Situation of our Affairs, I shall previous to my Observations on the Supplies to be asked for the next Campaign, take some Notice of the Efforts I have made and am daily reiterating to obtain Supplies from the several States, upon the various Requisitions which Congress have already made; to operate a Settlement of past Accounts; and procure proper Funds for the public Debts. I shall also make some Remarks as to the prospect of future Supplies in this Country, and on those which have already been granted by the Court of France.
The Papers enclosed, and Numbered 1 to 8 inclusive, relate chiefly to the former Requisitions of Congress. You will observe Sir that by an Act of the twenty eighth of June last, I was directed to press a Compliance with those Requisitions and it is in Consequence thereof, that my circular Letter No. 1 of the sixth of July was written. The Demands of Congress were twofold, some for Specific Supplies of the Produce of the several States, the others for Money. It may be proper here to observe that the Manner of doing public Business had been such, that it was not meerly difficult, but absolutely impracticable, to state any Accounts in the clear satisfactory Manner which ought always to be wished even in private Life, but which in public Life is of the last Importance. I do not mention this to cast any Reflection or Aspersion, for the Evil resulted more from the want of Arrangement than the faults of any particular Men; but it is right to take Notice of the Circumstance, because in the Course of what I am about to write the Want of such Accounts cannot but appear. I shall say Nothing as to the ill Effects of demanding generally a Contribution of specified Articles. My Opinions on that Subject will appear from the enclosed Papers, and Experience has taught that such Contributions are no longer to be relied on. At the same Time I declare now, that in some Degree it must still take Place, for Reasons which will be mentioned at the proper Time.—
As the Letter last mentioned contains no state of the Accounts, I wrote on the 16th of July another whereof Number two is a Copy, containing the Cash Account of each State as extracted from the Treasury Books. A State however which I knew to be imperfect, for Causes not necessary to be repeated. On the twenty fifth of July I wrote another circular Letter, whereof Number 3 is a Copy, and in which was enclosed a State of the several Demands for specific Supplies. These were considerable, and I am of Opinion that a very great part of them still remains to be delivered at this day, but there have yet come to my Hands no Accounts by which to determine the Ballances. What is said as to the Settlement of Accounts in this Letter, will be honored with your Notice presently, you will now observe that I therein request Information as to the Revenue Laws which have been passed, the Mode of collecting Taxes, the Monies in their Treasuries, the various Appropriations of it, and the different Paper Currencies in the several States. To your Excellency it is unnecessary to observe that my Object was to obtain proper Materials on which to ground my future Expectations, and to form efficacious Systems of Revenue and Expenditures. I have the Mortification however to mention that no accurate or satisfactory Answers have been received to those questions, and when I tell you that I am not much deceived in my Expectations, you will readily form the proper Conclusions as to the relaxed Habit of Administration in this Country. I wish you to be fully possessed of our Situation, and that you may convey a clear Idea of it to the Court of Versailles. This will be useful to the common Cause. I trust that I need not remind you how advantageous it would be for us to know as fully the real Situation of France.
The low State of public Credit for the want of solid Funds to support it, had induced the United States in Congress to call for an Impost of five per Cent on all Goods imported and on all Prizes and Prize Goods, to be granted for the Payment of the principal and Interest of the Debts contracted or which might be contracted during the present War. Some of the States had complied with this Demand. The two more southern States were in such Disorder that a Compliance from them could not reasonably be expected, neither was it relied on as you doubtless have remarked on reading the Resolutions of the third of February upon that Subject, which must have reached you before this Day. On the twenty seventh of July therefore I wrote the Letter, whereof Number four is a Copy, to the deficient States of Massachusetts, Rhode Island, New York, Delaware, Maryland and North Carolina. I have the Pleasure to inform you that the States of New York, Delaware and North Carolina have since complied with the Demand of Congress, and I am well convinced that they will in this laudable Step be speedily followed by the other States. In the mean Time we must patiently wait the Event. Such Things require Time, and since we cannot command Obedience we must stay for the Assent of Conviction.—
On the sixth of August I wrote a Letter to the President of Congress enclosing those already mentioned. Number five is Copy of this Letter on which it is necessary to say nothing more than that it met with the Approbation of the several Members who have I believe written such Letters to their respective States as I desired—
My Letter of the fifteenth of September to the Governor of Massachusetts, of which Number six is Copy, was as your Excellency will perceive altho the Settlement of past Accounts is mentioned in it, written in Answer to his of the twenty third of August, in which he tells me that he will lay the Business of the Impost Law candidly before the Legislature, but thinks it will go heavily thro. I shall add nothing here to what is said in that Letter.
My Letter of the 28th. of September to the Assembly of Pennsylvania, of which Number 7. A is Copy, was written so particularly in Consequence of the Authorities they had confided by their Resolutions of which Number seven B is Copy. I wrote to you respecting these Resolutions, and my Plans founded on them, the twenty first of July, and I just mention here, by the bye, that this Plan has not been in any Degree executed, for Reasons not necessary to be at present enlarged upon. My Letter to the Assembly of Pennsilvania with the Enclosures refered to in it as Accounts Number 1. 2 & 3, and of which I send you Copies number seven C, D & E, will need no Explanation; unless it be to mention that this State had issued £100.000 secured with Interest on certain Lands near this City, which is now nearly paid by the Sales of those Lands, and £500.000 more not bearing Interest which was funded upon the Land Office, the Dues to which were estimated at a much larger Sum. I have sent this Letter as also my private Letter of the sixteenth of October to Governor Nelson, meerly that you may be well apprized of the incessant Attention which is paid here to call forth our own Resources. I might have added many other Letters to particular States on particular Occasions, but I dare say you will find this Letter sufficiently voluminous.—
Before I quit this Subject of the past Requisitions of Congress I must add that notwithstanding my pressing Instances very little hard Money has been obtained from the States, not more than 100.000 Dollars, during the whole of my Administration. There have indeed been drawn forth some considerable specific Supplies of Provisions. And there is on Hand a great Deal of Paper Money. From the former our Army have been principally maintained, and indeed there is a small advance made to the Count De Rochambeau which I mean to be in Part of your Promise mentioned in a former Letter, and here repeat to you my Determination to comply with it as speedily as my Convenience will possibly admit. As to the paper Money it is of no Use, altho it is necessary for evident Reasons to receive it in Taxes, but the Confidence of the People is so entirely lost that for the present no Bills of Credit whatever can be made Use of as Money. I hope that the Taxes laid and collecting in most of the States will bring in all this useless Load by the middle of next Summer, and I have some Expectation that the States of Massachusetts, Connecticutt, Pennsilvania and Delaware will be entirely Rid of it by the Spring. If I could buy any Thing with it I would not, untill the last Necessity, but it will buy Nothing so that it must be burnt as soon as it honestly can.—
The Picture I have already given of this Country will not be pleasing to you, Truth bids me add that it will admit of a higher coloring. But what else could be expected from us? A Revolution, a War, the Dissolution of Government, the creating of it anew, Cruelty Rapine and Devastation in the midst of our very Bowels, these Sir are Circumstances by no means favorable to Finance. The Wonder then is that we have done so much, that we have borne so much, and the candid World will add that we have dared so much. I could take up much of your Time in Recapitulating many lesser Matters which have tended to lessen the Exertions we have otherwise been capable of. The confused State of public Accounts, and the deplorable Situation of Credit for want of Funds to secure, or means to redeem the Debts for which the public Faith is pledged are however of such important Operation that I must not pass them over in Silence.
In the Enclosures number three and Number six your Excellency will have perceived that I have noticed the Effects which follow from the Want of a final Settlement of Accounts. Representations on the Subject of those Accounts, and also of Certificates given by public Officers in the Commissary’s and Quarter Master’s Departments for Articles taken from the People, had been made by some of the States to Congress. The Impost asked for by Congress was, as I have already observed, for the funding of our Debts. On the thirteenth of October, I wrote a Letter to the several Loan Officers of which number nine is Copy, in which I expressly prohibit the issuing of any more Loan Office Certificates. The Reason for this Order will appear more clearly from the latter Part of my circular Letter to the several Governors, of the nineteenth of October, of which number ten A is a Copy. The Papers Number eleven and twelve are all which I shall add on this Subject. Number eleven is, as you will observe, a Letter to Congress of the fifth Instant in Consequence of their Acts of the second, contained in the Paper marked number thirteen. That Letter enclosed another of the twenty eighth of August of which number twelve is a Copy. These Letters contain my Sentiments on the Subjects they relate to very fully, and it will be unnecessary to say any Thing in Explanation of them. I do hope and expect that some Methods will speedily be adopted by the United States in Congress assembled, for Settlement of the Public Accounts; as also to liquidate the several Certificates given by the Public Officers, and to provide Revenues for funding the public Debts. The last of these Objects must not however be urged with too much Rapidity. The Impost Law is not yet passed, and that is the first Step. When that shall have been taken, it will give Room for urging what farther may be necessary. In the mean Time there is a well grounded Expectation, that the Clamors of our Creditors will induce the several Legislatures to comply with the Requisitions of Congress upon that Subject.—
From what has been said, your Excellency will perceive that the Prospect of future Supplies from the several States, is by no means very brilliant. The Paper number thirteen contains the Act of Congress of the twenty ninth of October, calling for eight Million of Dollars, the Act of the second Instant, apportioning that Demand upon the several States, And the Act of the twelfth Instant repealing (in Consequence of my Letter of the fifth) a part of the Act of the second. My circular Letter of the seventeenth, enclosing those Acts to the Governors of the several States a Copy of which is contained in the Paper number fourteen, will close what I have to say on that Subject. But I must observe to you on my Letter of the fifth to the President of Congress, that altho it is strictly true that I had not seen the Estimates as mentioned in that Letter, yet it is equally true that untill the Business was nearly compleated I was supposed to have seen them, and when the contrary was suggested they would have been sent, from Congress, but that so few States were represented as that only the Number absolutely necessary to pass such Requisitions were then present, and some of the Representatives of those few were about to depart, wherefore it was waved. I have further to remark on the Estimates themselves, that they are made only for the feeding and paying of the Army. The Expence of recruiting that Army, of moving it from Place to Place, the Heavy Articles of Cloathing and Ordinance, with the Expence of the Hospitals, and the long Train which is comprehended under the Title of Contingencies, is totally unprovided for. Defective as it is, I have no Hope that it will be complied with. The great Arrearage of unfunded Debt, the cumbrous Load of useless Paper, the multiplied Mass of Certificates, the distracted Situation of the more Southern States, the Ravages which have been made in them, the total Loss of their Commerce, the real Want of Coin in many States, and the equal Want of System in all, these Sir are Circumstances which forbid the most sanguine Temper to expect a full Compliance. It shall be my Business, as it is my Duty, to get as much as I can; and for this Purpose I shall make Compositions where it is necessary, take Articles of Provisions in Lieu of Money, and the like. Still however I am convinced that I shall not get what is asked for, and indeed I do not expect any Part of it, before the middle of the next Campaign.—
I have said that I will make some Remarks on the Supplies already furnished by France. It is necessary to do this, as well because I am so unfortunate as to differ a little in Opinion on the Subject with the Minister of his most Christian Majesty here, as because the Demands we are to make on the Court for the next Year will much depend on the Compliances which have been and shall be made with the Grants for the present Year.—
It was a Point understood in Congress very early, that his most Christian Majesty would pay the Interest of certain Monies to be borrowed by Congress in America. Your Excellency knows better than any other Man what passed on that Subject, it would therefore be absurd in me to recapitulate it. Those Circumstances which rendered an express Stipulation improper then, have introduced much Delicacy into it now, and therefore I do not expect that the Court will recur to a formal Acknowlegement of what was then perhaps rather a personal than national Obligation. But I do expect that the Payment of that Interest will be provided for as heretofore, without considering the Monies appropriated to that Purpose as a Relief to us in carrying on the War. You will have seen Sir from the Course of my Letters, how much it is an Object with me to collect from ourselves the Revenues necessary to liquidate our Debts. There are a Variety of Reasons for it which I will not repeat, Among them however this is one that I wish to remove the Load from France to ourselves. It will in the End be the same Thing; because in Proportion as our Resources here are appropriated we must ask Help there, but it would be better that the People were taught to look at Home for the Basis of national Credit, because there alone it can be found. I should not have mentioned this Matter, but that you will find it noticed in the Correspondence between the Chevalier de la Luzerne and myself, of which Copies are enclosed.
Shortly after the arrival of Monsieur Gerrard, it was understood that France would supply us with the Cloathing and warlike Stores which might be necessary, and therefore it was that Coll. Laurens when in France labored to prevent a Deduction from the Subsidy of six Millions, on Account of the Articles furnished to him. As I am perswaded that his Efforts were in Consequence of your Advice, and in Concert with you, I shall say nothing more upon that Subject, only to lament that the Court have differed from you in Opinion, and to acquiesce in their Determination, on the Principle that those who give have a Right to dispose of that which is given.
By a Note from the Count de Vergennes whereof Number fifteen is a Copy, I perceive that the Court granted the united States as a Gift six Millions, advanced you four Millions to pay the Bills which might be drawn on you, and became Security for a Loan of ten Millions, the Amount of which was to be advanced from the Royal Treasury in Case the Loan should fail of Success. The Expression as to this last Object is Strong namely that his Majesty will see himself under the necessity of supplying the Deficiency, altho in the former Part of the Note it is said, that he will supply it from his own Finances as soon as possible, an Expression which, while at the first Blush it marks an Earnestness of Affection, may be and in fact has been construed into a Kind of cautionary Provision. Your Excellency will also I doubt not observe what is there said of the appropriation of the Gift, the last two Millions whereof as is already observed we did not expect to find there.
Number sixteen is the Copy of an Account delivered by the Minister of France, in the Month of September, to a Committee of Congress which had been appointed to confer with him. There are striking Differences between this Account and the Note last mentioned. But from this Account it appears, by the Articles A 1. 2. and F, that it was the Design of the Court to make the Advances of the present Year distinct from all past Transactions; from whence this Conclusion at least will follow, that such of the Bills drawn by Congress either on yourself or on their Agents in Spain or Holland as you may have discharged before the Commencement of the present Year are not to be deducted from the Sums mentioned in the Count De Vergennes Note. Now that I am on this Subject I will observe to you Sir, that I have determined to prevent that circuitous Negotiation of Bills which had so much perplexed and distressed you, and have for that Reason stopped many of those already drawn as will presently appear. Another Observation to be made on this Account is, that no Notice is taken of the four Millions expressly mentioned in the Count de Vergenne’s Note as granted to you for payment of Bills drawn by Congress. A third observation is, that the Articles marked B and the Article number 2. C. which together amount to the Sum of 6.686.109 l.t. are all charged as being expended to the Order of Coll. Laurens, but by the Count de Vergennes Letter to you of the eighth of June last it appears that Col. Laurens was to have had the Command of no other than the 6.000.000 l.t. given by the King. Indeed the Counts Note of the sixteenth of May shews the same Thing. The Letter of the eighth of June just mentioned shews clearly the Opinion of the Court on another Point of very great Importance, namely that the whole 10.000.000 l.t. to be advanced for the Loan are, as in Effect they ought to be, subject to the Disposition of the united States only. A fourth Observation is that the Articles A 3. B 2. and C 1. amounting to 4.300.000 l.t. were or were to have been in your Possession for Payment of Bills, if to this be added the 4.000.000 l.t. granted for that express purpose, of which no mention is made in the Account, it would follow that you would have 8.300.000 l.t. at your Disposal, and this leads me to consider the Amount of the Demands which would be made on you. These cannot be precisely ascertained, but the Paper number seventeen contains the best estimate in my Power. The first six Articles of this Estimate contain all the Bills which have been drawn upon you, excepting some Interest Bills which altho made out had not been delivered to the People before the first of April last. These Amount to 10.671.456 l.t. 13 s. 4 d. The Article Number seven is the whole Amount of Guilders drawn for, the far greater Part of which I have detained as you will perceive by the Article Number eight. The Ballance it is not possible to ascertain exactly in Livres because it must depend upon the Course of Exchange, but at two Livres for a Guilder the whole of the Bills actually negotiated on Holland will amount to 1.094.729 l.t. The Article Number nine is the Amount of Bills drawn on Spain, of which a considerable Part has been paid by Mr. Jay, and a Part somewhat more considerable is destroyed. These Parts are contained in the Articles ten and eleven. The Ballance (calculated at the Value of a Dollar in France which will I suppose be as much as it can cost) amounts to 1.077.218 l.t. So that the whole of those Bills which by any Means whatever could have come upon you for Payment, will be 12.843.403 l.t. 13 s. 4 d., and from this Sum very considerable Deductions are to be made. The Article Number twelve, which is the first of them, contains the exact amount of the several Bills for Interest which were negotiated previously to the first of April last. It may be objected that these Bills will, many of them, be payable during the present year which indeed is true, and for that Reason I have added to the Bottom of the Account the Extent of one years Interest on Loan Office Certificates, and which is more than will I believe be presented.— The next Article Number thirteen, is for Bills which had been drawn on you and have been stopped by me. The Article Number fourteen is you will perceive for Bills which in all human Probability will have been paid during the last Year. The Certainty of this Transaction is doubtless with you, and what we are now upon is an Estimate not an Account. The remaining Articles speak clearly for themselves; wherefore I conceive myself well founded in making the Amount of Deductions in this Estimate 9.163.265 l.t. So that, after including one Years Interest as is already mentioned, the Total is 5.873.128 [l.t.] 13 s. 4 d. and from this there must be some Deductions because undoubtedly you have paid some of the Bills drawn on Spain and Holland before the first Day of January last. I have mentioned no Sum for this Purpose, but in Order to be within Bounds I will suppose it to be only 373.128 l.t. 13 s. 4 d. and then the Extent of the Bills payable by you in the Year 1781 will be five Millions and an half of Livres, and therefore the four Millions granted by the Court, and the Million and an half said to have been stopped by you in Holland, will apply to this Demand. As the last mentioned Sum appears by the Count De Vergennes Note to have been Part of that which was given by the Court, This State of the Matter will leave clear the 10.000.000 l.t. to have been loaned, and seems properly to consist with the Counts Note of the sixteenth of May, and his Letter to you of the eighth of June following. I have mentioned above, that in making the Deduction for Bills paid previous to the Year 1781 I meant to be within Bounds. It is proper to give a Reason why I supposed that Deduction to be so. I have already made one Remark on the Articles A 1. 2. and F in the Account officially communicated by the Minister of France in September last. From those Articles it appears at least that 3.000.000 Livres were advanced for the Payment of Bills last year. The Amount of the Interest Bills I have already Stated as being in the Extent 2.193.990 l.t. To this Sum must be added 144.000 l.t. due to Mr. Beaumarchais and the 125.000 l.t. deducted in the Estimates as having been drawn for by the Resolutions of the nineteenth of May 1780. These Sums together amount to 2.462.990 l.t., to which I will add for Contingencies 137.010 l.t. more, making the whole Amount 2.600.000 l.t. Wherefore supposing the Grant of Monies to pay Bills for the Year 1780 to have been but 3.000.000 l.t., and it appears evidently to have been at least that, there would have remained in your Hands a Ballance of 400.000 l.t. which is more than I have deducted from the Amount of my Estimate. On the whole then I conceive myself well grounded in the Opinion, that the whole Loan is still at our Disposal, and this Opinion is so well Supported by the Count de Vergennes Letter to you, that I might with great Propriety insist on that Point. The Letter therefore which I shall write with such Act of Congress as may be made in Consequence of yours of the eleventh of June, will proceed entirely upon that Supposition. I must however remark to you in this Place, that I by no means intend to insist rigidly with the Court on Points which may incommode them. We are neither in a Situation to do it, nor would it be proper even if we were. But while I say this I do not mean to preclude myself from such Observations as my Duty shall render necessary on any Transaction which has happened or which may happen hereafter.
I enclose you an account containing the Extent of what I conceive to have been the Appropriation of the Supplies above mentioned, which is Numbered thirty three, together with an Invoice from the Board of War Number thirty four, amounting to the Sum of 1.777.520 l.t. 10 s. and which I call 1.800.000 l.t., from which it will appear that there must remain Subject to my Disposition the Sum of four Millions at least, after replacing the Fayettes Cargo and purchasing the Articles mentioned in the Invoice.
I have had the Honor to mention to your Excellency that I have the Misfortune to differ in Opinion with the Minister of France, this is upon two Points namely the drawing of Bills by me, and the Amount of what may remain due by the Court. From the Correspondence between us, which is contained in the Papers from number eighteen to Number twenty nine inclusive, there will appear to have been some Warmth on the Occasion; but this rather arose from the Nature of the Transaction than any Thing else. I know not what Impression it may have left on his Mind, but for my own Part as I greatly respect him, so I sincerely feel for a Situation to which the Orders of his Court have reduced him, and altho the Language of his Letter of the twenty fourth of November, evidently intended for his Court, was so pointed as to force me into the Observation contained in mine of the twenty sixth, in my own Justification; yet I was almost as much wounded while writing, as he appeared to have been at the Reading of it. I am much inclined to believe that he wishes to place this Business substantially in the same Point of Light that I do. The whole Correspondence is enclosed, that you may be in Capacity to make any proper Observations which Occasion may dictate. Before I take up this Correspondence more particularly, I must detain you one Moment longer to mention the Facts which preceded it. Before my Acceptance of the Office which I now hold, the Chevalier de la Luzerne informed me that the Court had given Money to the United States with a Determination that it should be at the Disposal of General Washington, but that upon my Acceptance he would authorize me to draw for it. It was agreed between us that I should draw for 500.000 l.t. and so much be deposited to answer the Drafts, and by giving him Notice in Season a new Deposit of 500.000 l.t. should be made, and so on from Time to Time. Shortly afterwards I formed a Plan to get Money from the Havannah, and on explaining it to the Chevalier he approved of it and in Consequence I drew a Bill on Messrs. Le Couteulx & Co. the 17th. July for 500.000 l.t., but the Capture of the Trumbull Frigate prevented the negotiation of that Bill, which being then onboard of her intended for Havannah, was sunk with my Dispatches; and the Knowlege that Coll. Laurens was then on his Way with Specie, together with the Expectation of that which was to have been sent by the Way of Holland, prevented a Repetition of the Experiment upon Havannah at that time. It was previously to the second of July 1781, that the Chevalier agreed I should negotiate Bills for 1.500.000 l.t., of which the 500.000 l.t. to have been Negotiated at the Havannah was a Part.—
Number 18 is my Letter of the second of July upon this Subject, which was the Day before Monsr. de la Luzerne went to Camp; and Number nineteen is Monsieur de Marbois Answer to it. My Reply of the fourth, number twenty, closes the Matter at that Time; and then it was understood on all Hands in the Manner I have just now mentioned, and which I have as you will perceive insisted on thro the whole of my Correspondence, and which was equally insisted on in a Variety of Conversations.
That Part of the Letter last mentioned which relates to the Effect of drawing Bills, together with the Letters of the second and third of August numbered twenty one and twenty two, need no Comment. They meerly serve to shew the Desire which animates the Servants of the United States to œconomize the Resources of France. I am not disposed to criminate, but it is right that I should inform you of my Opinion, which is that the french Troops in this Country have cost much more than was necessary, if my Information is not extremely erroneous. I have now in Contemplation Plans for feeding them more cheaply, and I think the french Ration ought not to cost more than half a Livre, at least not much more if so much. The Officers who now return to Europe can best answer whether it has formerly exceeded that Amount, and the Court must know how much has been lost on the Negotiation of their Bills. While on this Subject it is my Duty to add, that the Minister of France here has demonstrated the most earnest Desire to introduce Oeconomy in the Expenditures of the Army, and that the Readiness shewn by Monsieur de Rochambeau and other General Officers to aid in it demand Acknowlegements.
On the twenty fourth of September the Chevalier wrote me a note of which Number twenty three is Copy. This you will observe was after the Receipt of those Letters in Consequence of which he, among other Things, communicated the Account on which I have already had the Honor of making some Remarks. This Letter, while it assigns Reasons for continuing my Drafts, shews clearly that the Chevalier had communicated his Instructions to stop them; which was done not only to me but also to the Committee. But I confess that I was very far from considering those Instructions as absolute. I concluded that a Line of Discretion had been then left to the Minister, and indeed his answer to my Letter confirmed me in that Opinion. This answer is of the twenty sixth and is numbered twenty five. He does indeed say that, it is impossible to depart from the precise Instructions received on that Subject and authorise my Drafts to the amount of 2.500.000. but he immediately goes on to permit an Addition of 298.981 l.t. 15 s. 4 d. Wherefore it followed, either that those Instructions left him at Liberty to extend the Drafts, or that he was at Liberty to disregard the Instructions. I therefore did expect to have gone on to the Sum first agreed for. These Expectations were frequently mentioned in Conversation, and particularly so in that alluded to in mine of the twenty second Instant, marked number twenty six A. On the other Hand I must acknowlege, that he always mentioned his Instructions, but still so as to leave me under the original Impressions I had received. As this Letter of the twenty second takes Notice of another Matter, it is proper to mention here that the Chevalier had observed on a difference between the Account he delivered officially to the Committee of Congress, and the Note from the Count de Vergennes; but no pointed Conversation on this Subject had taken Place, he expecting further Information from his Court, and I hoping daily to hear from your Excellency, and being unwilling to raise a Question unnecessarily. The Reason why I did at last bring it forward is contained in my Letter, and therefore I shall say nothing about it. The Account sent in that Letter and marked number twenty six B, needs no Commentary altho it differs very widely from that marked thirty three. I shall only note that if the Sum of 686.109 l.t. be taken from that mentioned as advanced for Stores by Order of Coll. Laurens, so as to render that Article conformable to what is said in the Count de Vergennes Note, the same Sum must be added to the Ballance, by which Means placing the 1.500.000 l.t. to have been drawn for by me, in the Stead of that to have been sent out from Holland, the whole will stand as first above mentioned, leaving the Amount of the Loan untouched. In the Close of my Letter I mentiond a Determination to draw on Account of the Ballance, an Expression which appears to have been mistaken. The Reason of the Assertion will in some Degree appear from the Answer to it. I will add that altho I shall not risque the drawing of Bills while there is any Chance that they may return protested, I must nevertheless take Measures to obtain this Money for very evident Reasons, and it is with this View that I have drawn on you in Favor of Messrs. Le Couteulx & Co. for 1.000.000 Livres.—
The Paper numbered twenty seven contains a Copy of the Letter written on the twenty fourth Instant, in answer to that last mentioned. I shall not here notice the Difference between what we have said about the additional Million, as well because it is in Substance the same, as because I had not insisted on drawing for it. In like manner I shall say nothing about the Permission given me to extend my Drafts after the Orders to stop them brought by Coll. Laurens, but your Excellency will observe that the pointed Declaration that the Letter of the twenty sixth of September could not leave me the Shadow of a Hope &c (with what follows it) stands in such direct Opposition to the whole Tenor of my Letter, and to the real State of my Expectations, that to have submitted in Silence would have been tantamount to the acknowlegement of Falsehood. It is indeed easy to perceive that the Chevalier wrote this Letter to his Court, altho he directed it in the first Instance to me; and I concluded it to have been in Consequence of his last Dispatches which had not been received long before his Letter was written. The equivocal Use of the Expression as soon as possible will not escape you Sir, it shall meet no other remark from me than this, that I am convinced the Court will not apply it in the same Sense with the Chevalier. Neither the Dignity of the Prince, nor the Magnitude of the Occasion, will permit a Reliance on such Distinctions. The State of the Account made in this Letter I really do not see the Propriety of. It seems to have been in some Degree extracted from the Account furnished in September to the Committee of Congress, because if the Mistake of 6000 l.t. in the Castings of that Account be rectified, it will make the first Sum Total amount to 15.199.501 l.t., from which deducting 10.000.000 (being the Amount of the Subsidy of 6.000.000 l.t. and Loan of 4) there will remain the first Article of that Account, namely 5.199.501 l.t. But if this be the Case, it is a little surprizing that the Chevalier should not have noticed a Deduction made in that very Account of the two first Articles, amounting to 3.416.000 l.t. which are it is there said, to be added to the Advances formerly made to the Congress. It is also somewhat extraordinary, that all these should be considered by the Chevalier as Advances made in the Month of September. For altho that Account was rendered in September, yet 4.694.392 l.t. are expressly mentioned as being to be furnished. I shall dwell no longer here, but I must repeat notwithstanding the polite Manner in which the Assertion has been contradicted, that my Operations have received a very severe as well as a very material Check from Stopping my Drafts, not so much on Account of the Value of the 300.000 l.t., as because while they were negotiating I should have undoubtedly received those Advices from you which would have enabled me to go on in the same Line. I had brought the Exchange up very nearly to Par, and should soon have Sold at 17 d. this Money for a Livre or 8/6 for a Crown which is worth here at the Extent but 8/4, this would therefore have been two per Cent advance with a Saving of Time Freight & Insurance, and altho a very large Sum could not have been negotiated during the Winter, perhaps not more than 1.500.000 l.t., yet that would have enabled me to go on making the Preparations for an early and vigorous Campaign, and kept every Thing in Train till some Money could either have been shipt from Europe, or so Negotiated as to be sent hither from Havannah. I will take no Notice of what is said in the Letter now before us as to the Error of 6.000 l.t. because you must at once perceive how little it was an Object of Conversation, and how easy to be remedied by any Clerk without waiting either Orders or Instructions from the Court, and because you must also perceive the material Omission of 4.000.000 which cannot be overlooked let the Calculations be combined as they may. I have not however the less Concern about it, because so rigid an Adherence to so palpable an Error leads me to fear a Design which the generous Conduct of the King will not permit me to suspect. Having already given my Sentiments as to the Interest of Loan Office Certificates, I will not now repeat them. As to the replacing the Marquis de la fayette’s Cargo, it is a Matter which I will not seriously contend about, because altho there will not be Use for all the Articles, there certainly will for many of them, and therefore I hardly think a Representation on that Score necessary, because there is no Use of multiplying disagreeable Considerations: but by the way I must observe that it is a little extraordinary this Cargo should have been replaced (out of the Loan to have been opened &ca.) at your Request, while at the same Request Money could not be obtained to pay the Bills drawn by Order of Congress, as appears from your Letter and that from the Count de Vergennes which is enclosed in it. The Idea of making Advances for any individual State from the Funds of the United States, must never be admitted by any Servant of Congress. It will be quite Time enough to do that when they shall have Complied with the several Requisitions made upon them, and when they shall have entrusted these Subaltern Negotiations to the Ministers whom Congress have appointed. Such Advances stand on a very different Ground indeed from those made for purchasing a like Cargo to that of the la fayette, and it cannot be expected that they should be passed to the Account of Congress. Besides this the Successes to the Southward have rendered Succors of that Sort unnecessary. What has already been said will render Observations on the Letters of the twenty sixth Instant marked twenty eight and twenty nine unnecessary.
On the whole Matter I have to request your Excellency’s Exertions to have this Matter settled as soon as possible, and that you will cause the whole of what remains to be paid over to Messrs. le Couteulx & Co., sending me Notice thereof by every Opportunity that I may attend to the Disposition of it. I mean nevertheless that a Reservation should be made of what is necessary to purchase the Articles mentioned in the enclosed Invoice of the Board of War. I wish you to have as little trouble as possible in this Business, and therefore I am to request you to employ the honorable Mr. Barclay our Consul General and Mr. Mathew Ridley in this Business. They are both Gentlemen of Knowlege and Integrity and I doubt not will perform it with Expedition and Oeconomy. Your Excellency will also be pleased to take Arrangements with the Minister of Marine; and give your consequent Orders to those Gentlemen, so that all Articles of every Sort and Kind which are the Property of the United States and now in Europe may come under safe Convoy to this Port. The marquis, who is charged with the General’s Instructions on military Subjects, will assist in combining Matters so as to accomplish these Objects. I confide Sir that your Wisdom and his Vivacity will produce the most beneficial Consequences. Let me add, while I mention the Depositing all which remains due to us with Messrs. Le Couteulx & Co., that I wish you in Conformity to the Act of Congress enclosed whereof number thirty five is Copy to pay the Sum of 42.189 l.t. … Livres therein mentioned with the Interest to Mr. William Lee. Let me also mention my Desire that you would retain 2.200.000 l.t. to pay Interest Bills drawn from the first of September to the first of April next, I will take such arrangements as will save you the Trouble of doing this Business in future, and I mention it here altho the Money will come more properly under the Head of Supplies to be asked from the Court for the ensuing Year.
The Declarations that no more pecuniary Aid will be afforded to us, is I know very clear and explicit, but I trust that these Declarations will not be adhered to. The Interest Bills as I have just now observed will amount to about 2.200.000 l.t., You have to pay Mr. Beaumarchais 2.544.000 l.t., and the Cloathing and Stores necessary will amount to 4.000.000; besides all this We must have Money, so that it will become necessary to obtain at least twelve Millions. When I mention this Sum I take the lowest, and I do it from my sincere Desire not to burthen the Finances of France with American Demands, but I think such clear Reasons can be assigned for it as must produce Conviction.
The Paper number thirty contains my Letter to the Chevalier, of the third Instant, upon this Subject. You will have observed that my circular Letter of the nineteenth of October which was enclosed in this of the third Instant, is so formed as to lower the Expectations of the several States, and accordingly the Account sent with it is framed from the erroneous one before mentioned, and the four Millions are totally omitted. The Languor of the States had been so fostered by their teeming Expectations from France, that it became my Duty to prevent if possible the ill Effects of it. But on the other Hand a circular Letter could not but be public, and it necessarily contained such Matter as must stand in the Way of procuring a proper Settlement of past Accounts with the Court, or obtaining future Supplies from them. I therefore communicated that Letter to the Minister, and as he very naturally asked a Copy, I took the first Opportunity after the many necessary Copies could be made out, to send it with mine of the third Instant. This contains, as you will perceive, some short Reasons why we want, and why France should grant, pecuniary Assistance. The Answer to it of the fourth Instant is contained in Number thirty one, and my Reply of the sixth Number thirty two closes the Correspondence on that Subject. This last was meerly intended to take off from the Force of those Observations as to the King’s Wisdom and Integrity, which had rather more of republican Simplicity than courtly Elegance. As my Letter of the third was not intended to convince the Minister, that being unnecessary as I am perswaded the Conviction was already produced, but to prevent any improper Conclusions from my circular Letter, so it was unnecessary to make any particular Reply to his Observations; because after all a paper Argument in Philadelphia can have but very little Influence at Versailles, and as the Chevalier observes very properly in one of his Letters, the Instructions from his Court must necessarily form the Basis of his Opinions. The proper and useful Mode therefore of convincing him, is by stimulating them. Knowing as I do the great Force and Compass of your Talents, I should not presume to add one Word of Remark on the Chevallier’s Letter if I were not convinced that, as it is written for the Court, so it will be necessary to oppose it in some Degree by a Knowlege of Facts which may not lie within your immediate View. He takes it for granted that the People will make extraordinary Efforts in Consequence of their Successes, and I will readily admit that they have the Ability, and ought to have the Inclination; but they must differ much from former Experiences if they really do exert themselves. I will admit that their Rulers ought to urge them into Activity, but it must be remembered that those Rulers are themselves of the People, that their Ideas and Views are limited, and that they act like the People, rather from Feeling than from Reflection. I speak here of the several Legislatures, for I must repeat again and again that our general System has not yet grown into that Form and Vigor which can communicate the Impulses of a Sovereign Mind to the remotest Members of subjected Power. I will admit that a Monarch could on so brilliant a Success call into Action all which his Kingdom possessed of Strength and Resources, but America is not under Monarchial Government. I will admit further that if the Object of the War was Conquest instead of Security, every Victory would give new Animation to all the Members of our Republican Confederacy; but this War is not carried on for Conquest. While it rages in any Quarter it makes Food for itself. The Inroads of the Enemy create Opposition. An Application is then made immediately to the Feelings of the People, but when the Inroad ceases, when the Enemy retires, the Storm subsides, each Man returns to his domestic Pursuits and Employments, and thinks no more of the Scenes which had just passed before him. It is true that this is only changing the Field of Battle, but America is so extensive that a Shock given at one Extremity is lost, before it reaches the other. This true Picture of our Country, while it demonstrates the Impracticability of subjugating it, explains the Reasons why our Exertions have always disappointed both our Friends and our Enemies. If then, as the Fact is, the meer Change of Position at the Option of the Foe can so lull our People to rest, how much more are we to expect that it will follow from the Capture of a considerable Part of his Force.— To reason rightly on the late Events we must admit the Ability to make greater Exertions, and then seek the Means of calling them forth. This Sir can only be accomplished by pecuniary Aid. The Chevalier observes that the Kings Obligations to us have been exceeded. This is but a narrow Idea. If the King is engaged to support the War untill our Independence is established, his simple Object of Enquiry will be how that can be most speedily and cheaply accomplished. It is certain that America ought to do every Thing in her power, and you may assure the Court that Congress and the Servants of Congress are sensible of their Duty, and determined to comply with it. But it is in Vain to think of breaking the Bounds of Possibility, and equally vain to think of Changing the Nature of Man. Let me add that there is little Propriety in reproaching Americans with Faults inseperable from Humanity. Besides this, the Exertions of our Country have really been very great, and as soon as more Consistency shall have been put in the Administration, they will again be great; but this is the Period of weakness between the convulsive Labors of Enthusiasm, and the sound and regular Operations of Order and Government. There is in the End of the Chevalier’s Letter a Hint with Relation to our Commerce, which altho it does not immediately apply to the present Purpose, must not pass unnoticed. That an indirect Commerce has taken Place with England is true, and that France has in a great Measure been the Cause of it is equally true. Men will naturally buy where they can obtain Things most cheaply. The prime Cost of Goods, tho a great Object in Time of Peace, is not equally so in Time of War. The Freight, the Insurance are then so high, that a small Difference of Danger or Convenience will counterballance a great Difference of Price. When France by subscribing to the principles of the armed Neutrallity gave her Enemy the Means of bringing her Manufactures in Safety to our Neighbourhood, she tempted our Merchants to buy those Manufactures. She added the motives of Interest to the Force of Habit, and ought not therefore to be surprized that such cogent Principles have had Effect. One Mode remained, that of convoying the Trade between France and America, and that Mode has been neglected. I am happy however to observe that this British Commerce is dwindling very fast. The War with Holland has given it one deadly Blow, and if our Privateers are once more freed from the Shackles too hastily imposed upon them, I cannot doubt but that the Trade of this Country will flow directly to France, as indeed it ought to do.
And now Sir before I close this Letter, let me make one farther Observation with Respect to the future Supplies from his Majesty. To solicit them is considered as asking for Assistance in a War whose Object is of the last Importance to us. This is the Point of View in which I have placed it, and in which I am desirous that it should stand; but there is another Method of looking at it. And altho Delicacy will forbid us so to present it, yet you may depend that there are many who have taught themselves to reason about it in a different Way from what you or I would wish. Whether Britain will acknowlege our Independence, is a Question which is to be answered only with some Modifications. If in Consequence of such an Acknowlegement we would forego our Connection with France, there is no manner of Doubt but she would make it immediately. This would on our Part be wrong, and therefore it ought not to be done; but Sir when this great Object shall be presented on the one Side, and the Weight of new and great Taxes be felt on the other, with all their ancient Prejudices and Predilections in aid, will there not be some Men who for the Shades of Ease will quit the Paths of Virtue?—
With the most Sincere Wishes for your Health and Prosperity and that you may speedily enjoy the exalted Pleasure of seeing your Country possessed of Peace Liberty & Safety with the grateful Reflections that your Exertions have principally contributed to it let me assure you of that Esteem & Respect with which I am your Excellency’s most obedient & humble Servant
Robt Morris

His Excellency Benjn Franklin Esqr. Minister Plenipo: of the United States of America at the Court of Versailles
 
Endorsed: Mr. Morris Nov. 27. 81
 
II.
Sir,
Navy Office Philada: Novr. 27th: 1781
Captain John Barry in the Alliance Frigate, is directed to carry the Marquis De La Fayette, Le Vicompte De Noailles, Genl. Du Portail, Colo. Gouvion, and their respective Suits from Boston to some Port in France and on their Arrival, this Letter will be forwarded to you with one from Captain Barry, who has liberty after landing his Passengers, to proceed on a Cruize, wherever he may think he will have the best chance for taking Prizes— I expect he will arrive about the Middle of January, & have fixed his stay in the European Seas, to the first of March, on that Day, he is to be if possible in Port L’Orient, where he will receive all the Dispatches for this Country, that may be delivered to him. And your Excellency will be pleased, to have lodged there, by that Day, all those which you wish to come by him to this Continent, as he will sail immediately after that date.— He will receive on board any Passengers you may recommend, or take under Convoy, any Ships you desire, provided they are ready when his time of Departure comes. This Ship is well fitted at Boston, and is sheathed with Copper, so that she cannot require any careening, and I hope will not need any Supplies; I have given Capt. Barry the most peremtory orders, not to expend during his Stay in Europe one Livre more than may be absolutely necessary, and for whatever Disbursments are indispensable, I must request you will supply the Money, from the Funds we have, or may have in France— I presume you will direct the Consul to attend to this Business, in order that he may carefully examine into such Expenditures, and into the Accounts, that are brought in, so as the prevent any unjust or improper Charges, and as I have ordered Capt. Barry, to address such Prizes as he may send into any Ports in France, to Thomas Barclay Esqr. our Consul, I hope this may furnish a Fund, to pay Expenses— I have the Honor to be Your Excellency’s Most Obedient Servant
Robt Morris

P.S. Congress have thought proper to charge me with the entire Management of Naval Affairs until they shall think it necessary to appoint a Secretary of Marine or Agent for Naval Affairs.
  His Excellency Benjamin Franklin Esquire Minister Plenipotentiary at the Court of Versailles

 
Endorsed: Mr Morris Nov. 27. 81. Orders for the Alliance
